Citation Nr: 0110191	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
death pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.  He died on December [redacted], 1988.  The appellant 
is the veteran's widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Committee on Waivers and Compromises (Committee), from the 
New York, New York, Regional Office  of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1998, and a statement of the case was issued in 
June 1999.  The appellant's substantive appeal was received 
in August 1999.  The claims file was subsequently transferred 
to the Winston-Salem, North Carolina, Regional Office in view 
of the appellant's request for a Board hearing.  Such a 
hearing was conducted at the Winston-Salem Regional Office in 
February 2001.  


REMAND

The Board observes that in testimony given at her February 
2001 Board hearing, the appellant and her representative 
essentially challenged the proper creation (validity of the 
amount) of the overpayment in question.  The appellant's 
representative questioned the manner of calculation and the 
dates used to determine the overpayment amount.  In such 
cases, further appellate review by the Board with regard to 
the appellant's waiver claim must be deferred pending formal 
adjudication of her challenge to the validity of the debt.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when 
a veteran raises the validity of the debt as part of a waiver 
application...it is arbitrary and capricious and an abuse of 
discretion to adjudicate the waiver application without first 
deciding the veteran's challenge to the lawfulness of the 
debt asserted against him or her."); see also VAOPGCPREC 6-98 
(July 24, 1998).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (2000).

The Board further observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation includes, among other things, new 
notice/assistance provisions under certain circumstances.  
Review of the record to ensure compliance with this new 
legislation is also necessary.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Regional Office should review the 
record and take appropriate action to 
ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000. 

2.  The Regional Office should determine 
whether the appellant's debt was properly 
created and, if so, whether the amount of 
such debt was correctly calculated.  A 
detailed explanation as to the manner the 
debt was calculated should be added to 
the claims file. 

3.  If it is determined that a debt was 
properly created, then the Committee 
should review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  

4.  If either the creation issue or the 
waiver issue, or both, are adverse to the 
appellant, then she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing both the creation issue 
and the waiver issue.  After affording 
them a reasonable opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to comply with applicable laws, 
regulations and judicial decisions and to ensure that the 
appellant is afforded due process.  The appellant and her 
representative have the right to submit additional evidence 
and argument in support of the matters addressed by the Board 
in this remand. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




